Cline, Judge:
This is an appeal for a reappraisement filed by the collector of customs at the port of Los Angeles. When the case was called for trial, counsel for the plaintiff explained that the appeal was filed because a charge for freight, amounting to $139.59, was deducted by the importer on entry and that the same amount for freight was also deducted on the invoice, so that the charge for freight was deducted twice. Counsel for the defendant agreed that there was a mistake in making the entry and that the second deduction for freight should not have been made on entry.
Accepting these statements as a stipulation by counsel, I appraise the merchandise at the invoice unit value, less nondutiable charges for shipping, freight, consular fee, and insurance premium. Judgment will be entered accordingly.